361 F.2d 217
Benjamin ANDREWS, Jr., Appellee,v.ATLANTIC AND GULF STEVEDORES, INC., Respondent Impleaded, Appellant.Benjamin ANDREWS, Jr., Appellee,v.AMERICAN EXPORT LINES, INC., Appellant.
No. 10284.
No. 10285.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1966.
Decided April 8, 1966.

Appeals from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, Judge.
A. Owen Hennegan, for appellants.
Bernard M. Goldstein, Baltimore, Md., for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and BARKSDALE, District Judge.
PER CURIAM:


1
We have examined the record and we find no error.


2
Affirmed.